DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 10/22/2020. Claims 1-24 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to because the submitted drawings appears to contain drawings with black and white line only. However, the specification mention about color drawings, see [0054] of PGPUB of submitted specification. The examiner recommends correcting the drawings to be color line drawings and then resubmitting all drawings to ensure each drawing is correctly labeled.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The submitted specification describes figs 8A-C are colored drawings, see [0054] of PGPUB of submitted specification.  However, the submitted drawings are not colored drawings. The examiner recommends correcting the submitted specification to match with the submitted drawings. No new matter should be entered.
Appropriate correction is required.
Claim Objections
Claim(s) 1, 2, 7, 8, 9, 10, 12 and 20 is/are objected to because of the following informalities:
Claim 1, line 3, “the control, sensor signals” line 3  should be “the control signals and sensor signals”.
Claims 2, 7, 8, 9 and 10, “an object” should be “the object”.
Claim 12, line 2, “method;” should be “method.”
Claim 20, line 2, “fingers” should be “fingers.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, which recites “the at least one vision signal” is not clear. It is not clear whether the vision signal is coming from the vision sensor mentioned on claim 1 (line 5) or not.
Regarding claim 3, which recites “the tactile feature descriptors”, there is a lack of antecedent basis and unclear. There is no tactile feature descriptors mentioned previously on claim 1. It is also not clear if the tactile feature descriptors are referring the tactile feature representation or not. It is not clear if the tactile feature descriptors are based on a subset of tactile feature representation or all of tactile feature representation.
Also recites “a representation of tactile information” is not clear. It is not clear if a different tactile information/feature is used for tactile feature descriptor or same tactile feature representation/feature/information as mentioned on claim 1, line 12 is used for tactile feature descriptor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 13-16, 18, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0130193 (“Takahashi”), and further in view of IEEE/RSJ International Conference on Intelligent Robotics and Systems on October 11-15, 2009; title: “Object Identification with Tactile Sensors using Bag-of-Features” by (“Schneider”). 
Regarding claim 1, Takahashi discloses a controller for interactive grasp position estimation (see [0081], where “Based on this visual information, the model generator 106 may perform learning regarding the grasp position, and generate a grasp position model regarding a position where the object can be stably grasped.”; see also [0016], where “The one or more processors are configured to execute to input at least first visual information of an object acquired by a visual sensor to a model generated based on visual information and tactile information linked to the visual information, and to extract a feature amount regarding tactile information of the object.”; see also fig 5), comprising: 
an interface configured to transmit and receive the control, sensor signals (see fig 5, where the tactile information estimation apparatus is transmitting and receiving control signals and sensor signals. Receiving tactile sensor and visual sensor information/signals and transmitting grasp position estimation. Tactile information estimation apparatus is interpreted as interface) from a robot arm, gripper signals from a gripper attached to the robot arm, tactile signals from sensors attached to the gripper and at least one vision sensor (see [0073], where “the outputter 108 may output the tactile information acquired by the visual and tactile feature amount extractor 110 (S204). For example, by making a grasp part such as a gripper connected to a robot operate based on the output tactile information, it becomes possible to grasp an object based on the tactile information.”; see also fig 7, where 102 is  tactile sensors, 100 is vision sensor attached with a gripper. See also [0074]); 
a memory module to store robot control programs, and a visual information and tactile information (see [0026], where “As another example, in a process of model generation, the visual sensor 100 and the tactile sensor 102 may also be designed to respectively input the sensed sensor signals to the model generator 106 with no aid of the input accepter 104. In addition, at least one of the visual sensor 100 and the tactile sensor 102 may also be provided as a part of the input accepter 104.”; see also [0028], where “The model generator 106 may generate, based on the input visual information and tactile information linked to the visual information, a model which, when the visual information and the tactile information are input thereto, outputs the visual information and the tactile information. This model may be a model generated based on a learning model such as, for example, CNN (Convolutional Neural Network) or FNN (Feedforward Neural Network).”; see also [0129], where “at least a part of the tactile information estimation apparatus 1 may be configured by hardware, or may also be configured by software and a CPU and the like perform the operation based on information processing of the software. When it is configured by the software, it is possible to design such that a program which realizes the tactile information estimation apparatus 1, and at least a partial function thereof is stored in a storage medium such as a flexible disk or a CD-ROM, and read by a computer to be executed. The storage medium is not limited to a detachable one such as a magnetic disk or an optical disk, and it may also be a fixed-type storage medium such as a hard disk device or a memory.”); and 
a processor configured to generate control signals based on the control program and a grasp pose on the object, and configured to control the robot arm to grasp the object with the gripper (see [0084], where “FIG. 6 schematically illustrates the grasp information acquirer 112 provided with the tactile sensor 102. For example, it is set that when the grasp information acquirer 112 is at a position 112A, it is possible to grasp an object, and when the grasp information acquirer 112 is at a position 112B and a position 112C, it is not possible to grasp the object.”; see also [0085], where “At the position 112A, the grasp information acquirer 112 may transmit information indicating that the object can be grasped and tactile information of the object to the input accepter 104, and at the same timing, the visual sensor 100 may transmit visual information to the input accepter 104. As described above, the position at which the object can be grasped, the tactile information, and the visual information linked to those may be input to the model generator 106.”; see also fig 6), and wherein the processor is configured to: 
compute a tactile feature representation from the tactile sensor signals (see [0056], where “Next, the visual and tactile feature amount extractor 110 may extract a visual and tactile feature amount which links the visual information and the tactile information, based on the model generated by the model generator 106 (S104).”); 
the processor is configured to repeat gripping the object and computing a tactile feature representation with the set of grasp poses (see [0024], where “The input accepter 104 may receive, in a learning phase of generating a model (which is simply described as a learning phase, hereinafter), the visual information sensed by the visual sensor 100 and the tactile information sensed by the tactile sensor 102, as sensor signals. The received sensor signals may be output to the model generator 106.”; Takahashi discloses learning phase. So, repeat gripping the object is implied with the learning.), after which the processor
processes the ensemble of tactile features to learn a model which is utilized to classify or recognize the object as known or unknown (see [0075], where “In a manner as above, when the user acquires the tactile information by using the self-organized feature amount through learning without performing labeling, it becomes possible to acquire tactile information of an unknown object whose visual information is obtained.”).
Takahashi does not disclose the following limitations: 
a system for interactive classification and recognition of an object, and
a memory module to store…a classifier and recognition model.
However, Schneider discloses a system for interactive classification and recognition of an object (see abstract, where “In this paper, we present a novel approach for identifying objects using touch sensors installed in the fingertips of a manipulation robot.”; see also section IV, where “To perform the classification based on these local image patches, we apply a variant of the so-called bag-of-features approaches”), and
a memory module to store…a classifier and recognition model (see section IV, where “The key idea of the bag-of-features approach is to describe the observations with a common vocabulary of features. For tactile perception, the vocabulary might include features such as “straight”, “round”, and “thin” observations. Given that the feature vocabulary is rich enough, the resulting feature histograms are well suited for object classification.”; common vocabulary of features is interpreted as a classifier and recognition model).
Because both Takahashi and Schneider are in the same field of endeavor of robot manipulation based on sensor information. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi to incorporate the teachings of Schneider by including the above feature, a system for interactive classification and recognition of an object, and a memory module to store…a classifier and recognition model, for increasing the industrial production efficiency by storing models of all available objects so that grasp strategy of an object can be determined within a short amount of time.
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Takahashi further discloses a controller wherein the grasp poses on an object are computed from the at least one vision signal (see [0056], where “Next, the visual and tactile feature amount extractor 110 may extract a visual and tactile feature amount which links the visual information and the tactile information, based on the model generated by the model generator 106 (S104).”; see also [0073], where “Next, the outputter 108 may output the tactile information acquired by the visual and tactile feature amount extractor 110 (S204). For example, by making a grasp part such as a gripper connected to a robot operate based on the output tactile information, it becomes possible to grasp an object based on the tactile information.”).
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Takahashi further discloses a controller wherein the tactile feature descriptors are based on a representation of tactile information (for the examination purposes the claim is interpreted as, the tactile feature descriptors are same as tactile feature representation. see Takahashi [0056], where “Next, the visual and tactile feature amount extractor 110 may extract a visual and tactile feature amount which links the visual information and the tactile information, based on the model generated by the model generator 106 (S104).”).
Regarding claim 4, Takahashi further discloses a controller wherein the tactile feature descriptors are 3D tactile feature descriptors, based on a 3D representation of tactile information (see [0081], where “Based on this visual information, the model generator 106 may perform learning regarding the grasp position, and generate a grasp position model regarding a position where the object can be stably grasped. This grasp position model may be generated as a model different from the model for extracting the visual and tactile feature amount described above. The grasp position model can perform learning based on various learning methods and various models. For example, it is also possible to perform supervised learning in which a shape and a grasp position of an object are input from an input layer as visual information, and an output layer outputs whether or not the object can be grasped. As another example, it is also possible to generate a model which, when a shape of an object is input thereto, outputs information indicating at which position the object is easily grasped. In this case, not only two-dimensional information but also three-dimensional information may also be acquired.”; see also [0084-86], where multiple grasping positions are used to extract the tactile information.).
Regarding claim 5, Takahashi further discloses a controller wherein the processing of the ensemble of tactile feature descriptors for classification is performed with machine learning (see [0028], where “This model may be a model generated based on a learning model such as, for example, CNN (Convolutional Neural Network) or FNN (Feedforward Neural Network).”).
Regarding claim 7, Takahashi further discloses a controller wherein a model of the machine learning is used to (See [0122], where “The update of the information may also be reflected on various kinds of models generated by the model generator 106. Specifically, it is also possible to update a network by setting the information obtained by the reinforcement learning as supervised data, with respect to the generated model. In this case, in a case where an additional unknown object is tried to be grasped, it becomes possible to improve accuracy of the extraction of the visual and tactile feature amount, the estimation of the object property, or the estimation of the grasp position in the visual and tactile feature amount extractor 110, the object property estimator 118, or the grasp position estimator 114.”; using the previously generated model an unknown object is grasped.).
Takahashi does not disclose a model to classify an object.
However, Schneider further discloses a system wherein a model to classify an object (see section IV, where “To perform the classification based on these local image patches, we apply a variant of the so-called bag-of-features approaches…Given that the feature vocabulary is rich enough, the resulting feature histograms are well suited for object classification.”).
Because both Takahashi and Schneider are in the same field of endeavor of robot manipulation based on sensor information. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi to incorporate the teachings of Schneider by including the above feature, a model to classify an object, for increasing the industrial production efficiency by storing models of all available objects so that grasp strategy of an object can be determined within a short amount of time.
Regarding claim 8, Takahashi further discloses a controller wherein a model of the machine learning is used to grasp (See [0122], where “The update of the information may also be reflected on various kinds of models generated by the model generator 106. Specifically, it is also possible to update a network by setting the information obtained by the reinforcement learning as supervised data, with respect to the generated model. In this case, in a case where an additional unknown object is tried to be grasped, it becomes possible to improve accuracy of the extraction of the visual and tactile feature amount, the estimation of the object property, or the estimation of the grasp position in the visual and tactile feature amount extractor 110, the object property estimator 118, or the grasp position estimator 114.”; using the previously generated model an unknown object is grasped.).
Takahashi does not disclose a model to recognize an object.
However, Schneider further discloses a system wherein a model to recognize an object (see section II, where “In contrast to their work, our method is not restricted to pre-defined geometric shapes. Rather, our method is able to recognize typical real-world objects with arbitrary shapes.”; see also section VII, where “In this paper, we presented a novel approach for object recognition using tactile observations obtained from the touch-sensitive fingers of a manipulation robot. Our work belongs to the class of bag-of-features techniques and maintains a probabilistic belief about the object that is currently grasped. We create a feature vocabulary for the tactile observations using k-means clustering. To recognize objects, we learn distributions over the feature vocabulary and use this to create a codebook. Furthermore, we implemented a decision-theoretic approach to active grasping that considers the expected information gain of future actions which significantly improved the recognition performance.”).
Because both Takahashi and Schneider are in the same field of endeavor of robot manipulation based on sensor information. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi to incorporate the teachings of Schneider by including the above feature, a model to recognize an object, for increasing the industrial production efficiency by storing models of all available objects so that grasp strategy of an object can be determined within a short amount of time.
Regarding claim 9, Takahashi further discloses a controller wherein a model of the machine learning is used to classify an instance of an object as previously seen before or unseen (see [0056], where “Next, the visual and tactile feature amount extractor 110 may extract a visual and tactile feature amount which links the visual information and the tactile information, based on the model generated by the model generator 106 (S104).”; see also fig 2, where an object is classified with respect some of its distinguishing features. See also [0060], where “The low-dimensional feature amount is represented as in FIG. 2, for example. In FIG. 2, the slipperiness and the hardness form the space along two-dimensional axes.”).
Regarding claim 10, Takahashi further discloses a controller wherein a machine learning model is updated for an instance of an object classified as unseen (see [0075], where “As described above, according to the present embodiment, by making the input visual information and tactile information to be self-organized, it becomes possible to allow a user to acquire the tactile information from the input visual information without performing labeling or the like. In a manner as above, when the user acquires the tactile information by using the self-organized feature amount through learning without performing labeling, it becomes possible to acquire tactile information of an unknown object whose visual information is obtained.”; see also [0122], where “In this case, in a case where an additional unknown object is tried to be grasped, it becomes possible to improve accuracy of the extraction of the visual and tactile feature amount, the estimation of the object property, or the estimation of the grasp position in the visual and tactile feature amount extractor 110, the object property estimator 118, or the grasp position estimator 114.”; see also [0056] and [0060]).
Regarding claim 13, Takahashi further discloses a controller wherein the tactile sensor attached to the gripper includes an array of tactile sensor cells (see [0020], where “For example, the tactile sensor 102 may also include a plurality of pressure point sensors arranged in an array state.”).
Regarding claim 14, Takahashi does not disclose the following limitation: 
wherein the tactile sensor attached to the gripper includes a high-resolution camera-based tactile device.
However, Schneider further discloses a controller wherein the tactile sensor attached to the gripper includes a high-resolution camera-based tactile device (see section III, where “The robot’s end-effector is a 1-DOF gripper consisting of two fingers which both are equipped with a Weiss Robotics sensor DSA 9205 for gathering tactile images”).
Because both Takahashi and Schneider are in the same field of endeavor of robot manipulation based on sensor information. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi to incorporate the teachings of Schneider by including the above feature, wherein the tactile sensor attached to the gripper includes a high-resolution camera-based tactile device, for increasing the industrial production efficiency by storing models of all available objects.
Regarding claim 15, Takahashi further discloses a controller wherein the tactile sensor cells are barometric Micro Electro-Mechanical System devices (see [0020], where “For example, the tactile sensor 102 may also include a plurality of pressure point sensors arranged in an array state.”; pressure point sensors are interpreted as barometric MEMS).
Regarding claim 16, Takahashi further discloses a controller wherein a soft elastomer is attached to the grippers, and the tactile sensor attached is disposed in the soft elastomer (see [0020], where “For example, the tactile sensor 102 may also include a plurality of pressure point sensors arranged in an array state. These pluralities of pressure point sensors may also be covered by soft silicone or the like so that it can sense a pressure as a plane. As another example, it is also possible to use a generally-distributed tactile sensor in a sheet shape or a film shape.”).
Regarding claim 18, Takahashi further discloses a controller wherein the sensors measure tactile pressures when touching the object (see [0020], where “The tactile sensor 102 may acquire tactile information of an object. For example, the tactile sensor 102 may also include a plurality of pressure point sensors arranged in an array state.”; see also [0023], where “The tactile sensor 102 may be one which measures a pressure applied to the tactile sensor 102 from a surface of an object, as described above.”; see also [0022]).
Regarding claim 19, Takahashi further discloses a controller wherein the sensors are configured to be flexible to be arranged on non-planar surfaces (see [0020], where “For example, the tactile sensor 102 may also include a plurality of pressure point sensors arranged in an array state. These pluralities of pressure point sensors may also be covered by soft silicone or the like so that it can sense a pressure as a plane.”; see also [0021], where “The tactile sensor 102 may also be, as still another example thereof, a sensor including a substance such as silicone having flexibility and permeability as a contact portion which is brought into contact with an object”).
Regarding claim 20, Takahashi further discloses a controller wherein the sensors arrays instrument any surface of the robotic grippers' fingers (see [0046], where “As another example, when the tactile sensor 102 is provided to a finger of a gripper or the like, the predetermined force may also be a force applied to the tactile sensor 102 from the object when a distance between the fingers is controlled to a predetermined distance. As described above, the tactile sensor 102 may be able to perform sensing in a similar state in cases where it is brought into contact with various objects.”; see also [0020]).
Regarding claim 22, Takahashi further discloses a controller wherein a subset of the grasp poses is selected to control the robot arm (see [0084], where “FIG. 6 schematically illustrates the grasp information acquirer 112 provided with the tactile sensor 102. For example, it is set that when the grasp information acquirer 112 is at a position 112A, it is possible to grasp an object, and when the grasp information acquirer 112 is at a position 112B and a position 112C, it is not possible to grasp the object.”; see also [0085], where “At the position 112A, the grasp information acquirer 112 may transmit information indicating that the object can be grasped and tactile information of the object to the input accepter 104, and at the same timing, the visual sensor 100 may transmit visual information to the input accepter 104. As described above, the position at which the object can be grasped, the tactile information, and the visual information linked to those may be input to the model generator 106.”; see also [0086], where “On the other hand, at the position 112B and the position 112C, the grasp information acquirer 112 may transmit information indicating that the object cannot be grasped. In this case, tactile information may be transmitted based on data in a state where the object and the tactile sensor 102 were brought into contact with each other. From the visual sensor 100, sensing information in a state where the tactile sensor 102 is brought into contact with the object may be transmitted.”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0130193 (“Takahashi”), and in view of IEEE/RSJ International Conference on Intelligent Robotics and Systems on October 11-15, 2009; title: “Object Identification with Tactile Sensors using Bag-of-Features” by (“Schneider”), as applied to claim 1 above, and further in view of US 2019/0176326 (“Bingham”). 
Regarding claim 6, Takahashi in view of Schneider does not disclose the following limitation:
wherein a model of the machine learning is One- Class Support Vector Machine.
However, Bingham discloses a system wherein a model of the machine learning is One- Class Support Vector Machine (see [0048], where “In further examples, the object-in-hand classifier may be a machine learning model trained based on results from the robotic gripping device used by the robot and/or similar robotic gripping devices used by the robot or different robots. The machine learning model may also be trained by simulated grasping events using a digital representation of the gripper in software. In some examples, the machine learning model may be a support vector machine (SVM).”; see also [0165] and [0174]).
Because Takahashi, Schneider and Bingham are in the same field of endeavor of robot manipulation based on sensor information. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi in view of Schneider to incorporate the teachings of Bingham by including the above feature, wherein a model of the machine learning is One- Class Support Vector Machine, for determining successful grasp attempt.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0130193 (“Takahashi”), and in view of IEEE/RSJ International Conference on Intelligent Robotics and Systems on October 11-15, 2009; title: “Object Identification with Tactile Sensors using Bag-of-Features” by (“Schneider”), as applied to claim 1 above, and further in view of US 2016/0098151 (“Kim”). 
Regarding claim 17, Takahashi in view of Schneider does not disclose the following limitation:
wherein the sensors are configured to perform temperature compensation and analog to digital signal conversion.
However, Kim discloses a system wherein the sensors are configured to perform temperature compensation and analog to digital signal conversion (see [0012], where “A touch sensing system of this invention includes a charge distributor, a pre-amplifier, an analog-to-digital converter (ADC), and a temperature compensating device.”; see also [0013], where “The ADC converts an analog voltage output from the pre-amplifier to digital data to generate touch raw data. The temperature compensating device varies one or more of a first reference voltage supplied to the charge distributor, a second reference voltage supplied to the pre-amplifier, and the capacitance of the charge distributor, in response to temperature data from a temperature sensor.”; see [0051], where “The touch sensor driver 110 includes a temperature compensator as shown in FIG. 14.”).
Because Takahashi, Schneider and Kim are in the same field of endeavor of sensor data processing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi in view of Schneider to incorporate the teachings of Kim by including the above feature, wherein the sensors are configured to perform temperature compensation and analog to digital signal conversion, for preventing touch sensitivity caused by temperature change.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0130193 (“Takahashi”), and in view of IEEE/RSJ International Conference on Intelligent Robotics and Systems on October 11-15, 2009; title: “Object Identification with Tactile Sensors using Bag-of-Features” by (“Schneider”), as applied to claim 1 above, and further in view of US 2021/0215510 (“Ricks”). 
Regarding claim 21, Takahashi in view of Schneider does not disclose the following limitation:
wherein the interface is a single serial I2C standard communication bus.
However, Ricks discloses a system wherein the interface is a single serial I2C standard communication bus (see [0027], where “In some embodiments, the digital position data may be provided at one or more digital output pins of the AMR sensor 20 and the transmission of the processed digital position data from the AMR sensor 20 to the central processor 50 may be in accordance with a digital communication protocol, such as Inter-Integrated Circuit (I2C)”).
Because Takahashi, Schneider and Ricks are in the same field of endeavor of sensor data processing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi in view of Schneider to incorporate the teachings of Ricks by including the above feature, wherein the interface is a single serial I2C standard communication bus, for providing simple bidirectional communication among multiple devices.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0130193 (“Takahashi”), and in view of IEEE/RSJ International Conference on Intelligent Robotics and Systems on October 11-15, 2009; title: “Object Identification with Tactile Sensors using Bag-of-Features” by (“Schneider”), as applied to claim 1 above, and further in view of US 10,981,272 (“Nagarajan”). 
Regarding claim 23, Takahashi in view of Schneider does not disclose the following limitation:
wherein a subset of the grasp poses is selected according to draws from a uniform distribution created from the set of the grasp poses.
However, Nagarajan discloses a system wherein a subset of the grasp poses is selected according to draws from a uniform distribution created from the set of the grasp poses (for the examination purposes the claim limitation is interpreted as grasp pose is selected based on uniform distribution of grasp force on the object so that entire object will be grasped at a time. No particular section of the object will be grasped and pulled first. see Nagarajan col 7, lines 48-55, where “the grasp parameters may include control parameters that indicate the position and/or movement of the robot 110 or components of the robot 110 during the grasp attempt. For example, the grasp parameters may specify the speed, direction, and extent of motion of the robot's fingers during the grasp. The parameters may specify an amount of force to be applied or an amount or distribution of contact area to achieve when grasping the object.”; see also col 11, lines 21-26, where “For example, the secondary source 140 may provide information 145 related to the object 115 or the class of objects to which object 115 belongs, such as a 3D model data for the object being grasped, a weight distribution for the object, a material composition of the object, or other data.”; see also col 18, lines 37-42, where “For example, the server system 320 may receive information from a database server that describes the dimensions, material, and mass distribution of the object 315. The server system 320 may then annotate the data 360 with this information about the object 315 that the robot 310 attempted to grasp.”; Nagarajan discloses a system that specify amount and distribution of force on an object for determining grasp pose foe a successful grasp. So, grasp pose is determined/selected based on force distribution on the object. As the grasp pose is determined for successful grasp on an object, so the force distribution is uniform.).
Because Takahashi, Schneider and Nagarajan are in the same field of endeavor of robotic grasping of an object. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi in view of Schneider to incorporate the teachings of Nagarajan by including the above feature, wherein a subset of the grasp poses is selected according to draws from a uniform distribution created from the set of the grasp poses, for avoiding damage of the gripped object during movement.
Regarding claim 24, Takahashi in view of Schneider does not disclose the following limitation:
wherein a subset of the grasp poses is selected according to a metric of surface coverage of the object.
However, Nagarajan further discloses a system wherein a subset of the grasp poses is selected according to a metric of surface coverage of the object (for the examination purposes the claim limitation is interpreted as grasp pose is selected based on amount of surface coverage of the object (contact area of the object). see Nagarajan col 7, lines 51-55, where “the grasp parameters may include control parameters that indicate the position and/or movement of the robot 110 or components of the robot 110 during the grasp attempt. For example, the grasp parameters may specify the speed, direction, and extent of motion of the robot's fingers during the grasp. The parameters may specify an amount of force to be applied or an amount or distribution of contact area to achieve when grasping the object.”; amount of contact area is interpreted as surface coverage of the object. Nagarajan discloses a system for determining a successful grasp of an object by defining amount/distribution of contact area.).
Because Takahashi, Schneider and Nagarajan are in the same field of endeavor of robotic grasping of an object. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Takahashi in view of Schneider to incorporate the teachings of Nagarajan by including the above feature, wherein a subset of the grasp poses is selected according to a metric of surface coverage of the object, for avoiding damage of the gripped object during movement by selecting the grasp pose with specified amount of contact area.
Allowable Subject Matter
Claims 11 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2020/0301510 (“Birchfield”) discloses a system for tactile force estimation using deep learning.
US 2020/0215685 (“Jamali”) discloses a grasp control system using tactile sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/Examiner, Art Unit 3664